 Case 21-03020-sgj Doc 10 Filed 04/01/21     Entered 04/01/21 16:28:39   Page 1 of 5




    LATHAM & WATKINS LLP                      BUTLER SNOW LLP
    Andrew Clubok (pro hac vice)              Martin Sosland (TX Bar No. 18855645)
    Sarah Tomkowiak (pro hac vice)            Candice Carson (TX Bar No. 24074006)
    555 Eleventh Street, NW, Suite 1000       2911 Turtle Creek Blvd., Suite 1400
    Washington, District of Columbia 20004    Dallas, Texas 75219
    Telephone: (202) 637-2200                 Telephone: (469) 680-5502

    Jeffrey E. Bjork (pro hac vice)
    Kimberly A. Posin (pro hac vice)
    355 South Grand Avenue, Suite 100
    Los Angeles, CA 90071
    Telephone: (213) 485-1234

    Counsel for UBS Securities LLC and UBS
    AG London Branch

                      IN THE UNITED STATES BANKRUPTCY
                     COURT FOR THE NORTHERN DISTRICT OF
                            TEXAS DALLAS DIVISION

   In re                              §              Chapter 11
                                      §
   HIGHLAND CAPITAL MANAGEMENT, L.P., §              Case No. 19-34054-SGJ11
                                      §
                        Debtor.       §
                                      §
   UBS SECURITIES LLC AND UBS AG      §              Adversary Proceeding
   LONDON BRANCH,                     §
                                                     No. 21-03020-sgj
                                               §
                              Plaintiffs,
                                      §
                                      §
   vs.                                §
                                      §
   HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                      §
                       Defendant.     §



                                NOTICE OF APPEARANCE




58182916.v1
 Case 21-03020-sgj Doc 10 Filed 04/01/21           Entered 04/01/21 16:28:39        Page 2 of 5




        PLEASE TAKE NOTICE that Latham & Watkins LLP appears as lead counsel on

behalf of UBS Securities LLC and UBS AG London Branch (together, “UBS”) and requests

that notices of all hearings and conferences and service of all papers in this adversary

proceeding, including all papers and notices pursuant to rules 2002, 9007, and 9010 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and sections 342 and

1109(b) (if applicable) of the United States Code (the “Bankruptcy Code”) be served upon

the undersigned attorneys as follows:

               LATHAM & WATKINS LLP
               Andrew Clubok (pro hac vice)
               Sarah Tomkowiak (pro hac vice)
               555 Eleventh Street, NW, Suite 1000
               Washington, District of Columbia 20004
               Telephone: (202) 637-2200
               Email: Andrew.Clubok@lw.com
               Sarah.Tomkowiak@lw.com

               Jamie Wine
               Zachary F. Proulx
               885 Third Ave.
               New York, NY 10022-4834
               Email: Jamie.Wine@lw.com
               Zachary.Proulx@lw.com

               Kathryn George
               330 North Wabash Avenue, Suite 2800
               Chicago, IL 60611
               Email: Kathryn.George@lw.com


        PLEASE TAKE FURTHER NOTICE that the aforementioned attorneys further

request that they be added to the official service list for notice of all contested matters,

adversary proceedings, and other proceedings in this chapter 11 case.

        PLEASE TAKE FURTHER NOTICE that this appearance and demand for notice

is neither intended as nor is it a consent of UBS to the jurisdiction and/or venue of the

Bankruptcy Court nor, specifically, but not limited to a waiver (i) UBS’s right to trial by jury


58182916.v1
 Case 21-03020-sgj Doc 10 Filed 04/01/21           Entered 04/01/21 16:28:39       Page 3 of 5




in any proceeding so triable herein, or in any case, controversy or proceeding related hereto,

(ii) UBS’s right to have an Article III judge adjudicate in the first instance any case,

proceeding, matter or controversy as to which a bankruptcy judge may not enter a final order

or judgment consistent with Article III of the United States Constitution, (iii) UBS’s right to

have the reference withdrawn by the District Court in any case, proceeding, matter or

controversy subject to mandatory or discretionary withdrawal or (iv) any other rights, claims,

actions, defenses, set-offs, or recoupments to which UBS is or may be entitled to under any

agreement, in law, or in equity, all of which rights, claims, actions, defenses, set-offs, and

recoupments UBS expressly reserves.




58182916.v1
 Case 21-03020-sgj Doc 10 Filed 04/01/21            Entered 04/01/21 16:28:39   Page 4 of 5




        This the 1ST day of April, 2020.


                                     By: /s/

                                       LATHAM & WATKINS LLP
                                       Andrew Clubok (pro hac vice)
                                       Sarah Tomkowiak (pro hac vice)
                                       555 Eleventh Street, NW, Suite 1000
                                       Washington, District of Columbia 20004
                                       Telephone: (202) 637-2200

                                       Jeffrey E. Bjork (pro hac vice)
                                       Kimberly A. Posin (pro hac vice)
                                       355 South Grand Avenue, Suite 100
                                       Los Angeles, CA 90071
                                       Telephone: (213) 485-1234

                                               Counsel for UBS Securities LLC and UBSAG
                                               London Branch




58182916.v1
 Case 21-03020-sgj Doc 10 Filed 04/01/21              Entered 04/01/21 16:28:39         Page 5 of 5



                                   CERTIFICATE OF SERVICE

        I, Andrew Clubok, certify that the foregoing Notice of Appearance and Request for Service was

filed electronically through the Court’s ECF system and served electronically on all parties enlisted to

receive service electronically.

        Dated: April 1, 2021.

                                                       /s/
                                                       ANDREW CLUBOK




58182916.v1
